DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 10 April 2020. Claim(s) 1-12 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 April 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
(A) At lines 1-2: “Claim 1, the system further comprising” is suggested to be ---Claim 1, wherein the system further comprises---. Appropriate correction is required.

Claim(s) 7 is/are objected to because of the following informalities:  
. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 6 recites “means for varying an outer diameter of the inlet section.” The instant specification at page 11, line 13 indicates a heating annular coating; at page 12, lines 11-15 indicates two actuator mechanisms that cooperate with a structure integral to the wall surface; and, page 14, lines 7-10 indicates annular rings directly connected to the actuator mechanisms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 2:
Claim(s) 2 recite(s) “the annular actuator is made of a radially stiffened elastic material including fibers.” Thus, claim(s) 2 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear what the actuator is and what is being acted upon by the actuator in order to vary the diameter in view of claim 1 reciting “a pneumatic or hydraulic annular actuator.” The most relevant portion of the specification, found by the Office, at page 21, line 1 discloses a pneumatic or hydraulic annular actuator. However, page 21, lines 9-13 disclose that the annular actuator is connected to a pneumatic or hydraulic device. Thus, the means for varying the diameter are unclear since there are two different “actuators” being claimed between claims 1 and 2. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of 

(B)	Regarding Claim(s) 8:
Claim(s) 8 recite(s) “the upstream section still having heat-shrinkable characteristics.” Thus, claim(s) 8 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the recited “shape-memory material” of claim 6, or some missing structure or material is being referenced to. The most relevant portion of the specification, found by the Office, at page 11, lines 10-11 discloses that a downstream portion of the upstream section is made of a heat-shrinkable material. However, claim 8 lacks clarity as to what previously recited structure or material of the claimed upstream section still has heat-shrinkable characteristics. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting an upstream section capable of deforming due to temperature changes to be pertinent to the relevant claim limitation(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2011/0147533 to Goossen et al. (hereinafter “GOOSSEN”) in view of United States Patent No. 9,328,695 to Baltas et al. (hereinafter “BALTAS”).

(A) Regarding Claim 1:
	GOOSSEN teaches:
A propulsion system for an aircraft, having at least one rotor and a nacelle fairing extending around said at least one rotor with respect to an axis of rotation of said rotor (Figs. 1-2), the nacelle fairing comprising:
an upstream section forming an inlet section (36) of the nacelle fairing;
a downstream section wherein a downstream end forms an outlet section (38) of the nacelle fairing; and

However, the difference between GOOSSEN and the claimed invention is that GOOSSEN does not explicitly teach the downstream section comprises a radially inner wall and a radially outer wall made of a deformable shape-memory material.
	BALTAS teaches:
A propulsion system with a nacelle fairing comprising a morphing section (54, Fig. 3) formed of shape memory material (column 3, lines 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the walls of the morphing sections (i.e. the upstream and downstream sections) from a shape-memory material, as taught by BALTAS, in order to permit the sections to move between different positions and thereby achieve the predictable result of controlling the effective area of the inlet and outlet openings (column 3, lines 52-55).

	(B) Regarding Claim 5:
		GOOSSEN as modified by BALTAS further teaches:
The intermediate section (GOOSSEN, generally designated as 20, Fig. 2) is rigid and is connected by at least one arm (GOOSSEN Fig. 1, not referenced by shown above the fan blades) to a motor of the propulsion system.
	

		GOOSSEN as modified by BALTAS further teaches:
The upstream section (GOOSSEN, 36, Fig. 2) is made of a deformable shape-memory material (BALTAS column 3, lines 52-53), this upstream section comprising means (GOOSSEN, 40, Fig. 2, paragraph 0028) for varying an outer diameter of the inlet section.

(D) Regarding Claim 7:
		GOOSSEN as modified by BALTAS further teaches:
The outer diameter of the inlet section (GOOSSEN, 36, Fig. 2) varies under the effect of a pneumatic or hydraulic expansion device (GOOSSEN, 40, paragraph 0028).

(E) Regarding Claim 10:
		GOOSSEN as modified by BALTAS further teaches:
The outer diameter of the inlet section (GOOSSEN, 36, Fig. 2) varies under the effect of an actuator mechanism with cylinder configured to cooperate with means integral with an internal surface of a radially outer wall of the upstream section (GOOSSEN Fig. 5C has means 102, paragraph 0052).

(F) Regarding Claim 11:
		GOOSSEN as modified by BALTAS further teaches:
The outer diameter of the inlet section (GOOSSEN, 36, Fig. 2) varies under the effect of a pneumatic or hydraulic annular actuator configured to deform radially under the effect of a predetermined control pressure (GOOSSEN, 40, paragraph 0028).

(G) Regarding Claim 12:
		GOOSSEN as modified by BALTAS further teaches:
An aircraft (GOOSSEN Fig. 1), comprising at least one propulsion system according to Claim 1, the propulsion system being mounted so as to pivot on the aircraft by a pivot shaft which is offset or through with respect to the rotor (paragraph 0035: the units transition from vertical mode into cruise mode).




Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOOSSEN in view of BALTAS, as applied to claim 1 above, and further in view of United States Patent No. 2004/0197519 to Elzey et al. (hereinafter “ELZEY”).

(A) Regarding Claim 4:
	GOOSSEN as modified by BALTAS teaches:
The propulsion system of claim 4 including the walls are formed of shape-memory material (BALTAS column 3, lines 52-53).	
However, the difference(s) between modified GOOSSEN and the claimed invention is that modified GOOSSEN does not explicitly teach stiffening bridges connecting the radially inner and radially outer walls of the downstream section.
	ELZEY teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the downstream section with stiffening bridges, as taught by ELZEY, in order to provide a connection between the radially inner and outer walls and thereby achieve the predictable result of adequate stiffness (ELZEY paragraph 0116).

	

	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOOSSEN in view of BALTAS, as applied to claim 1 above, and further in view of United States Patent No. 5,253,824 to Halila et al. to (hereinafter “HALILA”).

(A) Regarding Claim 9:
	GOOSSEN as modified by BALTAS teaches:
The propulsion system of claim 9 including the walls are formed of shape-memory material (BALTAS column 3, lines 52-53).
However, the difference(s) between modified GOOSSEN and the claimed invention is that modified GOOSSEN does not explicitly teach stiffeners connected by an anti-buckling device.
	HALILA teaches:
A hollow article comprising stiffeners (85, Figs. 4-6) connected by an anti-buckling device (120).


	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,890,739 to Jackowski et al., US 8,434,293 to Widdle, Jr. et al., and US 6,813,877 to Birch et al. teach a nacelle with shape-memory material at the downstream section. US 6,230,567 to Gruensfelder et al. teaches a nacelle with shape memory material at the upstream section. US 8,161,754 teaches a nacelle with shape memory material at the intermediate section.

Allowable Subject Matter

Claim(s) is/are 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 2 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 2 and 3:


(B) Regarding Claim(s) 8:
Claim(s) 8 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “a heating annular coating” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, GOOSEEN teaches an element in Fig. 5C that is attached to the wall and can be heated, however there is no coating. Also, BALTAS teaches heating device, however there is no coating and only the shape-memory material itself is being heated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745